DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 9, 11-28 are currently pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Status of Claims
Applicant’s election of the species (Z)-3-(((4-(methyl(2-(4-methylpiperazin-1-yl)ethyl)amino)phenyl)amino)(phenyl)methylene)-2-oxo-2,3-dihydro-1H-pyrrolo[2,3-b]pyridine-6-carboxylate without travers in the reply filed on 06/26/2020 is acknowledged. As indicated in the Office Action of 07/08/2020, claims 11-14, 20-23, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Formula (I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/26/2020.  Claims 1, 9, 15-19, 24 and new claim 28 are the subject matter of this Office Action, as Applicant did not specifically elect the disclosed compound above in a pharmaceutically acceptable salt form (claim 27).

Response to Amendment
Applicant’s amendments, filed 12/04/2020 are acknowledged. New claims 27-28 are added. Claim 28 is directed to the method of claim 24, wherein the compound is in its free base form, while claim 27 is directed to the same methodology as claim 28, except the compound is in a pharmaceutically acceptable salt form.
Applicant's arguments, filed 12/04/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
Claim Rejections - 35 USC § 103-Rejection Maintained 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 15-19, 24, 26 and 28 remain rejected under 35 U.S.C. 103 as being obvious over the combination of Norman et al (Biochimica et Biophysica Acta Vol. 1812, pages 1327-1336 published 2011), Grgic et al (PNAS Vol.106 pages 14518-14523 published 2009), Albaqumi et al (Kidney International Vol 74, pages 740-749 published 2008) in view of Panicker et al (WO2013/112959 published 08/01/2013).
The applied reference of Panicker et al (WO2013/112959 published 08/01/2013) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
It is also noted that the Panicker reference (WO2013/112959 published 08/01/2013) is also applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be disqualified under 35 U.S.C. 102(b)(2)(C), as it was published prior to the effective filing date of the instant application (08/01/2013 vs 09/23/2013 respectively (US Provisional 61881374). Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was 
Claim 1 is drawn to the method of treating polycystic kidney disease comprising administering to a subject in need thereof a compound of Formula (I). Claims 9, 15-19 further limit the chemical substituents of R2-R7, as well as the regiochemistry of the nitrogen moieties present in the bicyclic system. Claims 24 is directed to the elected specie and claim 26 is directed to wherein the subject is also suffering from polycystic disease in the liver. 
Norman and coworkers teach that renal fibrosis is a pivotal component in polycystic kidney disease pathogenesis and that administering anti-fibrotic therapies targeting renal fibrosis inhibition is an efficacious approach to treat the aforementioned kidney disorder (abstract, page 1334). 
The combination of Grgic and Albaqumi demonstrate the capacity of art-recognized renal fibrosis blocker (TRAM-34) to effectively inhibit the formation of renal cysts in polycystic kidney disease models (Albaqumi et al: abstract, Figures 7a/7b, pages 744 and 747; Grgic et al: abstract, Figure 2b, pages 14519, 14521-22). Therefore, taken as a whole, the combination of Norman, Grgic and Albaqumi et al establish that blocking renal fibrosis is an efficacious approach to treat polycystic kidney disease pathogenesis in subjects.  
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Meanwhile, Panicker and coworkers teach compounds of Formula (I) and (II) as efficacious inhibitors of renal fibrosis due to their advantageous anti-fibrotic activity. Panicker and coworkers further highlight species methyl (Z)-3-(((4-(methyl(2-(4-methylpiperazin-1-yl)ethyl)amino)phenyl)amino)(phenyl)methylene)-2-oxo-2,3-dihydro-1H-pyrrolo[2,3-b]pyridine-6-carboxylate, shown above,  as a potent anti-fibrotic therapeutic corresponding to the following claimed limitations: B is O, R2-R3 are independently H, R4 is phenyl, R5 is methyl, R6 is methyl, R7 is methylpiperazinylmethyl, respectively (abstract, [0068], claims 1-15). Panicker and coworkers further claim the method of treating renal fibrosis in a subject comprising the aforementioned anti-fibrotic inhibitors of Formula (I)-(II) ([0009], [00141] and claims 14-15, 17, and 19-20). 
Therefore, a person of ordinary skill in the art of treating polycystic kidney disease knowing that blocking renal fibrosis is an efficacious strategy of treating said renal disorder as taught by the combination of Nelson, Grgic and Albaqumi et al., one would have predicted that administration of the renal fibrosis blocker methyl (Z)-3-(((4-
Regarding the capacity to treat the patient comprising polycystic kidney disease (PKD) with the renal fibrosis inhibiting compounds of Formula (I), wherein said patient is further suffering from polycystic liver disease (PLD) (claim 26), said skilled artisan would have also been motivated to treat said PKD patient with the renal fibrosis inhibiting compounds in a patient that also comprises PLD. There is no reason not to treat said PLD patient with the renal fibrosis inhibiting compounds of Formula (I). A skilled artisan would be motivated to treat the primary disease state (PKD) in said patient further comprising a secondary disease state (PLD), in order to reduce the severity of the first disease state in the patient. Having a secondary disease (PLD) whose treatment protocol is not contraindicated to the primary disease (PKD) does not disparage the use of the claimed renal fibrosis inhibiting compounds for the treatment of the primary disease state. An example of this is the treatment of a headache in a subject in need with aspirin, wherein the subject further comprises a toothache. A skilled artisan would 

 Applicant traverses the rejection of record. Applicant asserts that the combined prior art of Norman, Grgic, Albaqumi and Panicker do not establish a prima facie case of obviousness. Applicant argues that there is no motivation to use an anti-renal fibrotic therapy to effectively treat polycystic kidney disease in a subject, let alone select a compound of Panicker in order to treat the claimed disease, as the prior art renal fibrosis inhibitor TRAM-34 neither shares a structure nor pharmacological similarity to the compounds of Panicker.  Applicant further argues that there is no reasonable expectation of success that the administered renal fibrosis inhibitor of Panicker would effectively treat polycystic kidney disease in a subject as it remains unclear if fibrosis in AD-PKD shares a common mechanism with cystic kidney disease. Lastly, Applicant contends that the unexpected reduction in cyst development afforded by the instantly claimed is sufficient to overcome a prima facie case. 
 
Response to Arguments
Applicant’s arguments, filed 12/4/2020 are acknowledged and have been carefully considered but remain unpersuasive. 
 Regarding Applicant’s contention that there is no motivation to administer a compound that inhibits renal fibrosis in order to effectively polycystic kidney disease in a subject, the examiner remains unpersuaded. A skilled artisan would have administered any molecule that is effective at treating renal fibrosis with a reasonable expectation that the administered compound would effectively treat polycystic kidney disease. Motivation to administer a renal fibrosis inhibiting agent of Panicker in order to effectively treat polycystic kidney disease logically flows from the fact that inhibiting renal fibrosis was an art-recognized effective strategy at inhibiting polycystic disease pathogenesis and inhibiting cyst development as taught by the combination of Norman, Grgic and Albaqumi above. 
 Regarding Applicant’s contention that a skilled artisan would not have substituted the prior art compound TRAM-34 of Grgic and Albaqumi for those embraced in Panicker as TRAM-34 of Grgic and Albaqumi does not share a structural similarity to the compounds of Panicker and do not share the same pharmacological target (KCa3.1 blocking properties of TRAM-34), this argument is not persuasive as numerous compounds across differing structural classes can have the same pharmacological activity at a disclosed therapeutic target. Examples of compounds across differing structural classes can have the same pharmacological activity at a disclosed therapeutic target include the art-recognized non-steroidal anti-inflammatory drugs (NSAIDs) 
   
    PNG
    media_image2.png
    741
    1093
    media_image2.png
    Greyscale

Applicant is reminded of MPEP 2144.07 wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, both TRAM-34 of Grgic and Albaqumi and the compounds of Panicker were each taught to be suitable to treat renal fibrosis in a subject. Considering inhibition of renal fibrosis is taught in the prior art as an effective strategy for treating pathogenesis of polycystic kidney disease, a skilled artisan would 
 Regarding Applicant’s contention that there is no reasonable expectation of success that the administered renal fibrosis inhibitor of Panicker would effectively treat polycystic kidney disease in a subject as it remains unclear if fibrosis in AD-PKD shares a common mechanism with cystic kidney disease, the examiner remains unpersuaded. The prior art of Norman suggests that slowing renal fibrosis should retard PKD progression (page 1334 left col). As such, said skilled artisan would have reasonably expected that the administration of the renal fibrosis inhibitor (Z)-3-(((4-(methyl(2-(4-methylpiperazin-1-yl)ethyl)amino)phenyl)amino)(phenyl)methylene)-2-oxo-2,3-dihydro-1H-pyrrolo[2,3-b]pyridine-6-carboxylate of Panicker to a subject with polycystic kidney disease would slow disease progression in the subject, thereby treating the disease. 
Lastly, regarding Applicant’s contention that the unexpected reduction in cyst development by Compound A is sufficient to overcome a prima facie case, the examiner remains unpersuaded for the following reasons. Applicant is reminded of MPEP 716.02 (C) wherein "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). In the instant case, as shown in the combination of Grgic and Albaqumi above, the renal fibrosis inhibitor TRAM-34 was recognized in the prior art as being effective at inhibiting renal cysts 
Next, as shown in MPEP 716.02 (E); An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).
In the instant case, the closest prior art is the renal fibrosis inhibitor TRAM-34 of Grgic and Albaqumi, art-recognized at inhibiting renal cysts development in polycystic kidney disease models (Albaqumi: abstract, Figures 7a/7b, page 744, 747, Grgic: abstract, figure 2b, pages 14519, 14521-22).  
 Applicants have provided no comparative data to the closest prior art of record to show that 1) the claimed compound A results in improved reduction of renal cysts in patients with polycystic kidney disease than the prior art renal inhibitor TRAM-34 of Grgic and Albaqumi above. In essence, there is no positive control experiment between the instantly claimed compound and TRAM-34 of Grgic and Albaqumi.  
Data must be provided that demonstrates that the instantly claimed compound of Formula (I) performs better than the prior art TRAM-34 of Grgic and Albaqumi in order to demonstrate that the claimed possesses a property not shared with the closest prior art. Applicant must also show that the different results of the between the instantly claimed and those of the prior art are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(B) and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Furthermore, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As cited in MPEP 716.02(D) “[T]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
In the instant case, the data of the instant specification illustrates that a single compound, compound A, is effective at reducing cyst development in patients with polycystic kidney disease compared to a vehicle control, when administered BID at a dose of 25 mg/kg. However, the scope of the claims embrace the administration of any compound of Formula (I) and administration at any dose. Nor is there any comparative data to the closest prior art that the results embraced in the instant specification are significant over the prior art.   
 MPEP 716.02(d) addresses the subject of unexpected results commensurate in scope with the claimed invention: "[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See In re Peterson, 315 F. 3d 1325, 1329-31 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003).  
As discussed above, Applicant's data presented above is directed to one specific dose of one specific compound of Formula (I), wherein the unexpected reduction in cyst development is achieved. Such results at one specific dose of one specific compound 
In view of the foregoing, when all the data has been considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness and the rejection is maintained. 
 
 Double Patenting- Rejection(s) Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 15-19, 24, 26 and 28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 14 and 21 of U.S. Patent No. 10,195,184 in view of Norman et al (Biochimica et Biophysica Acta Vol. 1812, pages 1327-1336 published 2011), Grgic et al (PNAS Vol.106 pages 14518-14523 published 2009), Albaqumi et al (Kidney International Vol 74, pages 740-749 published 2008).
  The referenced patent ‘184 claims identical compounds of the instant claims and pharmaceutical compositions comprising said compounds in pharmaceutically acceptable carriers for treating renal fibrosis. The referenced patent differs from the Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). The court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12)… and that  “[t]here is nothing that prevents us from looking to the specification to determine the proper scope of the claims. Thus, we have expressly held that, when a patent claims a compound, a court performing obvious-type double patenting analysis should examine the specification to ascertain the coverage of the claim." (page 12). Furthermore, the court expounds that a "[p]erson of ordinary skill in the art is deemed to read all the claim term and not only in context of the particular claim in which the disputed term appears, but in the context of the entire patent including the specification" ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion). 
In the instant case, the referenced patent ‘184 claims identical compounds of the instant claims and pharmaceutical compositions comprising said compounds in pharmaceutically acceptable carriers for treating renal fibrosis (claim 1, 12, 14, and 21). Considering that the combination of Norman, Grgic and Albaqumi above establish that 

 Claims 1, 9, 15-19, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17 and 19 of U.S. Patent No. 9,597,321 in view of Norman et al (Biochimica et Biophysica Acta Vol. 1812, pages 1327-1336 published 2011), Grgic et al (PNAS Vol.106 pages 14518-14523 published 2009), Albaqumi et al (Kidney International Vol 74, pages 740-749 published 2008).
 The referenced patent ‘321 claims identical compounds of the instant claims and pharmaceutical compositions comprising said compounds in pharmaceutically acceptable carriers for treating renal fibrosis. The referenced patent differs from the instant application only insofar as the reference patent does not explicitly claim using the identical compound in order to treat polycystic kidney disease in a subject in need. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). The court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion). 
In the instant case, the referenced patent ’321 claims identical compounds of the instant claims and pharmaceutical compositions comprising said compounds in pharmaceutically acceptable carriers for treating renal fibrosis (claim 1, 17, and 19). Considering that the combination of Norman, Grgic and Albaqumi above establish that blocking renal fibrosis is an efficacious approach to treat polycystic kidney disease pathogenesis in subjects in need, a skilled artisan would have been motivated to select the renal fibrosis inhibiting compounds of US Patent 9,597,321 in order to treat polycystic kidney disease, with a reasonable expectation that administration of said compound would have effectively treated the renal disorder in the treated subject
  
Claims 1, 9, 15-19, 24 and 26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,040,555 in view of Norman et al (Biochimica et Biophysica Acta Vol. 1812, pages 1327-1336 .
 The referenced patent ‘555 claims identical compounds of the instant claims and pharmaceutical compositions comprising said compounds in pharmaceutically acceptable carriers. The referenced patent differs from the instant application only insofar as the reference patent does not explicitly claim using the identical compound in order to treat polycystic kidney disease in a subject in need. 
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). The court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12)… and that  “[t]here is nothing that prevents us from looking to the specification to determine the proper scope of the claims. Thus, we have expressly held that, when a patent claims a compound, a court performing obvious-type double patenting analysis should examine the specification to ascertain the coverage of the claim." (page 12). Furthermore, the court expounds that a "[p]erson of ordinary skill in the art is deemed to read all the claim term and not only in context of the particular claim in which the disputed term appears, but in the context of the entire patent ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion). 
In the instant case, the referenced patent ’555 claims identical compounds of the instant claims and pharmaceutical compositions comprising said compounds in pharmaceutically acceptable carriers for treating renal fibrosis (col. 30 lines 55-60, claims 1-15). Considering that the combination of Norman, Grgic and Albaqumi above establish that blocking renal fibrosis is an efficacious approach to treat polycystic kidney disease pathogenesis in subjects in need, a skilled artisan would have been motivated to select the renal fibrosis inhibiting compounds of US Patent 9,040,555 in order to treat polycystic kidney disease, with a reasonable expectation that administration of said compound would have effectively treated the renal disorder in the treated subject. 
 
Applicant traverses the rejection of record. Applicant argues that for the same reasons that the combined prior art fails to establish a prima facie case of obviousness for claims 1, 9, 15-19, 24, 26 and 28 above, said prior art also fails to establish an obviousness double patenting with claims 1-9, 11-12, 14 and 21 of U.S. Patent No. 10,195,184, claims 1-13, 17 and 19 of US Patent 9,597,321 and claims 1-15 of US Patent 9,040,555.   
Response to Arguments
Applicant’s arguments, filed 12/4/2020 are acknowledged and have been carefully considered. Arguments pertaining to the combined prior art of Norman, Grgic, Albaqumi and Panicker to the obviousness rejection of claim 1, 9, 15-19, 24, 26 and 28 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628